Name: Commission Regulation (EEC) No 662/83 of 22 March 1983 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 3 . 83 Official Journal of the European Communities No L 78/9 COMMISSION REGULATION (EEC) No 662/83 of 22 March 1983 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3063/82 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 25 March 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 March 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (  ) OJ No L 154, 13 . 6 . 1981 , p . 26 . (2 ) OJ No L 323 , 19 . 11 . 1982, p . 8 . No L 78/ 10 Official Journal of the European Communities 24. 3 . 83 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 1.12 1.14 1.16 1.20 1.22 1.28 1.30 1.32 1.40 1.50 1.60 1.70 1.74 1.80 1.80.1 1.80.2 1.90 1.100 1.110 1.112 1.118 1.120 1.130 1.140 1.150 1.160 2.10 2.20 2.30 2.40 2.50 2.50.1 07.01-131 07.01-1 5 | 07.01-21 1 07.01-22 | 07.01-23 ex 07.01-27 07.01-31 1 07.01-33 | ex 07.01-36 07.01-41 1 07.01-43 f 07.01-45 07.01-47 ) ex 07.01-49 ex 07.01-54 ex 07.01-59 07.01-63 07.01-67 ex 07.01-68 ex 07.01-71 ex 07.01-71 07.01-73 07.01-751 07.01-77 I 07.01-81 1 07.01-82 1 07.01-85 07.01-91 07.01-93 07.01-94 07.01-96 ex 07.01-99 ex 07.06-90 08.01-31 ex 08.01-50 ex 08.01-60 ex 08.01-99 08.02-02 08.02-06 08.02-12 08.02-16 07.01 All 07.01 B I 07.01 B II ex 07.01 B III 07.01 D I ex 07.01 D II 07.01 F I 07.01 F II ex 07.01 F III ex 07.01 G II ex 07.01 G IV ex 07.01 H ex 07.01 H ex 07.01 IJ 07.01 K 07.01 L 07.01 M 07.01 P I 07.01 Q II 07.01 R 07.01 S ex 07.01 T ex 07.01 T ex 07.01 T ex 07.06 B ex 08.01 B ex 08.01 C ex 08.01 D ex 08.01 H 08.02 A I New potatoes Cauliflowers White cabbages and red cabbages Chinese cabbage Cabbage lettuce Endives Peas Beans (of the species Phaseolus) Broad beans Carrots Radishes Onions (other than sets) Garlic Leeks Asparagus :  green  other Artichokes Tomatoes Cucumbers Chantarelles Fennel Sweet peppers Aubergines (Solanum melongena L.) Vegetable marrows (including courgettes) (Cucurbita pepo L. var. medullosa Alef.) Celery stalks and leaves Sweet potatoes, fresh, whole Bananas, fresh Pineapples, fresh Avocados, fresh Mangoes and guavas , fresh Sweet oranges , fresh :  Sanguines and semi-sanguines 1049 4443 375 3443 6206 1251 5176 6002 1512 701 3868 722 8 266 1423 19512 21836 2122 3306 2575 31493 1 196 4787 3323 2557 2400 3 674 2074 3 567 5323 8 574 2775 191,80 805,57 68,66 629,57 1 134,59 228.79 946,31 1 097,43 276,57 128,21 707,27 132,04 1 511,26 260,16 3 567,22 3915,80 387,94 604,52 470,84 5647,55 218,69 875,23 607,56 467.59 438.80 659.60 379,27 639,67 973,30 1 567,55 507,42 53,12 225,00 19,02 174,38 314,26 63,37 262,1 1 303,97 76,60 35,51 195,90 36,57 418,59 72,05 988,06 1 109,37 107,45 167,44 130.41 1 600,00 60,57 242.42 168,28 129,51 121,54 186.04 105.05 181,90 269,58 434,18 140,54 1 54,00 638,02 55,13 505,50 911.00 183,70 759,83 881,17 222,07 102,94 567,89 106.01 1213,45 208,89 2864,25 3144,20 311.49 485,39 378,05 4534,71 175,60 702,75 487,83 375,44 352,32 527,62 304,53 514,01 781.50 1 258,64 407,43 16,07 67,96 5,75 52.77 95,11 19,18 79,33 91,99 23.18 10,74 59,29 11,06 126,69 21,80 299,04 333,33 32.52 50,67 39,47 480,74 18,33 73,37 50,93 39.19 36.78 56,10 31.79 53,79 81,59 131,41 42.53 31918 130 529 11427 104769 188812 38074 157479 182627 46025 21336 117699 21973 251 494 43294 593 632 640929 64558 100600 78354 924379 36394 145650 101 106 77814 73022 107317 63116 104781 161970 260 861 84442 58,99 248.79 21,11 193,63 348,96 70,36 291,05 337,53 85,06 39,43 217,53 40,61 464.80 80,01 1097,14 1 222,40 119,31 185,92 144.81 1 763,01 67,26 269,18 186,86 143,81 134,95 205,67 116,65 199,75 299,35 482,12 1 56,06 14,87 61.43 5,32 48,81 87,96 17,73 73,36 85,08 21.44 9,94 54,83 10,23 117,16 20,17 276,56 280,63 30,07 46,86 36,50 404,75 16,95 67,85 47.10 36,25 34.02 50.11 29,40 45.03 75,46 121,53 39,34 24 . 3 . 83 Official Journal of the European Communities No L 78/ 11 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 2.50.3 2.60 2.60.1 2.60.2 2.60.3 2.60.4 2.70 2.80 2.80.1 2.80.2 2.90 2.95 2.100 2.110 2.115 2.120 2.130 2.140 2.150 2.160 2.170 2.175 2.180 2.190 2.195 2.200 2.205 08.02-03 08.02-07 08.02-13 08.02-17 08.02-05 08.02-09 08.02-15 08.02-19 08.02-29 08.02-31 08.02-32 08.02-34 } 08.02-37 [ ex 08.02-50 ex 08.02-70 ex 08.02-70 08.04-11 08.04-19 08.04-23 08.05-50 08.06-13 08.06-15 08.06-17 08.06-33 08.06-35 08.06-37 08.06-38 08.06-50 08.07-10 ex 08.07-32 ex 08.07-32 08.07-51 I 08.07-55 [ 08.07-71 1 08.07-75 | 08.08 - 11 1 08.08-15 | 08.08-35 08.09-11 08.09-19 ex 08.09-90 ex 08.09-90 ex 08.09-90 ex 08.02 B ex 08.02 C ex 08.02 D 08.04 A I 08.05 C 08.06 A II 08.06 B II 08.06 C 08.07 A ex 08.07 B ex 08.07 B 08.07 C 08.07 D 08.08 A 08.08 C ex 08.09 ex 08.09 ex 08.09 ex 08.09 ex 08.09  Navels, Navelines, Navelates , Salustianas , Vernas , Valencia lates, Maltese , Shamoutis, Ovalis , Trovita and Hamlins  others Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids , fresh :  Monreales and satsumas  Mandarins and wilkings  Clementines  Tangerines and others Lemons, fresh Grapefruit, fresh :  white  pink Table grapes Chestnuts Apples Pears Quinces Apricots Peaches Nectarines Cherries Plums Strawberries Fruit of the species Vaccinium myrtillus Water melons Melons (other than water melons) Pomegranates Kiwis Medlars 1804 1 436 2237 2803 2198 3390 1345 1376 2415 6829 4338 1747 2819 2490 7235 12097 12605 4191 5220 15033 8 857 2723 4424 7941 12909 4312 329.82 262,54 408,97 512,52 401,94 619,77 245,90 251,64 441,62 1 248,44 777,61 319.40 515.41 446,81 1 298,32 2211,51 2304,51 758,00 954,43 2748,42 1 588,37 497.83 808,88 1 439,75 2360,07 773,39 91,35 72,72 113,27 141,95 111,33 171,66 68,11 69,70 122,32 345,79 219,85 88,47 142,76 127,00 369,02 612,55 638,31 219,63 264,36 761,26 450,00 137,89 224,04 402,14 653,70 219,10 264,82 210,80 328,37 411.52 322,73 497,63 197,44 202,05 354,59 1 002,42 623,50 256.46 413,84 360,20 1 046,66 1 775,70 1 850,37 608.53 766,34 2206,80 1 275,38 399,73 649.47 1 140,30 1 894,99 621,00 27,64 22,00 34,28 42,96 33,69 51,95 20,61 21,09 37,02 104,65 66,30 26,77 43,20 38,18 110,95 185.39 193.19 63.82 80,01 230.40 135.20 41,73 67,80 121,46 197,84 65.83 54886 43690 68058 85290 66889 103138 40921 41877 73492 207758 126740 53153 85771 72884 211783 368 025 383501 123559 1 58 829 457373 259 981 82846 134608 233 286 392748 126587 101,44 80,74 125,78 157,63 123,62 190,61 75,63 77,39 135,82 383,97 242,85 98,23 158,52 139.39 405,05 680,17 708,78 242.40 293,54 845,31 495,84 153,11 248,78 444,65 725,87 241,43 25,57 20,35 31.70 39,73 31,16 48.05 19.06 19,51 34.23 96,79 58,48 24,76 39,96 33,72 98,00 171,46 178,67 51.24 73,99 213,08 113,83 38,59 62.71 109,79 182,97 55,42